NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                ELIAS ANTONIO FERNANDEZ, Appellant.

                             No. 1 CA-CR 13-0612
                              FILED 4-8-2014


           Appeal from the Superior Court in Maricopa County
                        No. CR2011-164596-001
                 The Honorable Robert E. Miles, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Andrew Reilly
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Paul J. Prato
Counsel for Appellant
                         STATE v. FERNANDEZ
                          Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Patricia A. Orozco delivered the decision of the Court, in
which Judge Lawrence F. Winthrop and Judge Kenton D. Jones joined.


O R O Z C O, Judge:

¶1            Appellant Elias Antonio Fernandez (Defendant) appeals his
conviction and sentence from one count of promoting prison contraband.
An officer found marijuana inside Defendant’s pant pocket during a
search inside a Maricopa County Jail (Jail). Defendant argues that there
was insufficient evidence for a jury to convict him of promoting prison
contraband. For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2             City of Surprise Police Officer C. responded to a shoplifting
call from a Target store. Officer C. met with the Target loss prevention
officer who directed her to the shoplifting suspects sitting inside a parked
vehicle. Officer R. joined Officer C.’s investigation of the four suspects
sitting inside the vehicle. Officer R. went directly to the passenger side of
the vehicle and asked Defendant to step out of the vehicle. After
Defendant exited the vehicle, Officer R. searched him and felt “something
crunchy, something in a bag” inside Defendant’s right front pant pocket.
Officer R. questioned Defendant about his pocket contents and Defendant
denied any knowledge of the pocket contents. Officer R. pulled out a
baggie of marijuana from Defendant’s front right pant pocket. Officer R.
continued his search of Defendant, including both his front and back pant
pockets, but found no other contraband. Officer R. handcuffed Defendant
and placed him under arrest.

¶3           Defendant’s front pockets were left inside-out as an
indication to other officers that he had been previously searched.
Defendant was transported to the Surprise Police Department for
processing and was placed in a holding area.

¶4           Here, Defendant was again searched for contraband before
being booked and transported to Jail. Officers found no additional
contraband on Defendant. Officers then transported Defendant and five
other individuals to the Jail.



                                     2
                         STATE v. FERNANDEZ
                          Decision of the Court

¶5           Upon arrival at the Jail, Defendant’s hands were uncuffed
from behind his back and re-cuffed in front of his body. Defendant was
able to physically reach inside his front pockets while his hands were
handcuffed in the front of his body. Before the detention search, Officer B.
advised Defendant to disclose any additional contraband that he may
have hidden on his body or in his clothing. Officer B. warned Defendant
that any contraband found on him during the detention search would be
considered “bringing contraband into the jail, a class two felony.” Officer
B. gave Defendant an opportunity to disclose any hidden contraband on
his person. Defendant did not disclose any hidden contraband.

¶6            During the detention search, an officer found marijuana in
Defendant’s left front pant pocket. Subsequently, Defendant was charged
with: (1) promoting prison contraband, a class two felony; and (2)
possession or use of marijuana, a class six felony.

¶7            At trial Defendant moved for a Rule 20 Judgment of
Acquittal (Motion of Acquittal) on the promoting prison contraband
charge (count one) and argued that the State did not present sufficient
evidence to prove that Defendant knowingly took marijuana into the Jail.
The trial court denied the motion.

¶8            The jury found Defendant guilty as to both charges. The
trial court sentenced Defendant as a non-dangerous, non-repetitive
offender, assessed him various fines and fees, and sentenced him to two
years’ probation as to each count, to be served concurrently.

¶9            Defendant timely appealed his conviction and his sentence
for promoting prison contraband.1 We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution, and Arizona Revised
Statutes (A.R.S.) sections 12-120.21.A.1 (2003), 13-4031 (2010), and
-4033.A.1 (2010).

                              DISCUSSION

¶10         The sole issue on appeal is whether the trial court erred in
denying Defendant’s Motion of Acquittal. Defendant argues that the
evidence presented by the State was insufficient for a jury to find that
Defendant knowingly transported marijuana into the Jail.


1     Defendant has not appealed his possession or use of marijuana
conviction, thus we do not address it here.



                                     3
                          STATE v. FERNANDEZ
                           Decision of the Court

¶11            When reviewing the sufficiency of the evidence, we view the
evidence “in the light most favorable to sustaining the conviction . . . .”
State v. Tison, 129 Ariz. 546, 552, 633 P.2d 355, 361 (1981). We do not
reweigh the evidence and will affirm if substantial evidence supports the
trial court’s verdict. Id. “Substantial evidence is evidence that reasonable
persons could accept as adequate and sufficient to support a conclusion of
defendant’s guilt beyond a reasonable doubt.” State v. Jones, 125 Ariz. 417,
419, 610 P.2d 51, 53 (1980) (internal quotation marks omitted). There is
“no distinction between the probative value of direct and circumstantial
evidence.” State v. Bible, 175 Ariz. 549, 560 n.1, 858 P.2d 1152, 1163 n.1
(1993). “The substantial evidence required for conviction may be either
circumstantial or direct,” and evidence “wholly circumstantial can
support differing, yet reasonable inferences . . . .” State v. Anaya, 165 Ariz.
535, 543, 799 P.2d 876, 884 (App. 1990).

¶12          Conviction of promoting prison contraband requires proof
Defendant, “knowingly [took] contraband into a correctional facility or the
grounds of a correctional facility.” A.R.S. § 13-2505 (Supp. 2013).2
“Knowingly” is a mental state statutorily defined as, “with respect to
conduct or to a circumstance described by a statute defining an offense,
that a person is aware or believes that the person’s conduct is of that
nature or that the circumstance exists.” A.R.S. § 13-105.10.b (Supp. 2013).
To “knowingly” commit a crime “does not require any knowledge of the
unlawfulness of the act or omission.” Id.

¶13            The State presented substantial evidence that Defendant
knowingly took contraband into the Jail. For instance, after Officer R.
found marijuana in a plastic bag located inside Defendant’s right front
pant pocket during the initial search, no other contraband was found on
him. Also, Defendant was thoroughly searched again before arriving at
the Jail, and no additional contraband was discovered.

¶14           Further, detention officers gave Defendant an opportunity to
voluntarily disclose contraband in his possession after warning Defendant
that any contraband found on him while going through the detention
search was considered “bringing contraband into the [Jail], a class two
felony.” However, Defendant did not voluntarily disclose any contraband
before the detention search. During the detention search, an officer
discovered marijuana in Defendant’s left front pant pocket.

2     We cite to the current version of the applicable statutes when no
material revisions have since occurred.



                                      4
                        STATE v. FERNANDEZ
                         Decision of the Court

¶15          Accordingly, the State presented substantial circumstantial
evidence that Defendant knowingly took marijuana into the Jail.
Therefore, the trial court properly denied Defendant’s Motion of
Acquittal.

                            CONCLUSION

¶16          For the above reasons, we affirm Defendant’s conviction and
sentence.




                                   :MJT




                                   5